UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

at WINCHESTER
UNITED STATES OF AMERICA )
) No. 4:20-cr- 3
v. ) Judge NSPomoueit
) Magistrate Judge Ue
DONALD WHITE )
PLEA AGREEMENT

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, Donald White (“the defendant” or “White”), and the defendant’s
attorney, A. Christian Lanier, III, have agreed upon the following:

1, The defendant agrees that he will waive indictment by the Grand Jury and plead guilty
to an Information charging the following offenses:

(a) Count One: Conspiracy to commit wire fraud, in violation of Title 18, United
States Code, Section 1349.

The punishment for this offense is as follows. The defendant faces a statutory maximum
penalty of 20 years’ imprisonment; a maximum $250,000 fine; up to three years? supervised release;
any lawful restitution and forfeiture as appropriate; and a mandatory special assessment.

(b) Count Two: Interstate transportation of stolen property, in violation of 18
ULS.C, § 2314.

The punishment for this offense is as follows. The defendant faces a statutory maximum
penalty of 10 years’ imprisonment; a maximum $25 0,000 fine; up to three years’ supervised release;
any lawful restitution and forfeiture as appropriate; and a mandatory special assessment.

2. There are no remaining counts to be dismissed.

Page 1 of 11

Case 4:20-cr-00007-TRM-SKL Document 2 Filed 04/27/20 Page1ofi11 PagelD #: 6
3. The defendant has read the Information, discussed the charges and possible defenses
with defense counsel, and understands the crime charged. The defendant is pleading guilty
because the defendant is in fact guilty.

In order to be guilty, the defendant agrees that each of the following elements of the crime(s)
must be proved beyond a reasonable doubt:

Count One (Conspiracy to Commit Wire Fraud):

a. Two or more persons, in some way or manner, agreed to try to accomplish a
common and unlawful plan to commit a fraud crime listed in Title 18, Chapter

63, of the United States Code, as charged in the Information; and

b. The defendant knew the unlawful purpose of the plan and willfully and
voluntarily joined in it.

Count Two (Interstate Transportation of Stolen Property):

a. The defendant transported or caused to be transported in interstate commerce
items of stolen property as described in the Information

b. At the time of such transportation, the defendant knew that the property had been
stolen; and

c. The items had a value of $5,000 or more.

4. In support of the defendant’s guilty plea, the defendant agrees and stipulates to the
following facts, which the defendant admits satisfy the offense elements. These are the facts
submitted for purposes of the defendant’s guilty plea. They do not necessarily constitute all of the
facts in the case. Other facts may be relevant to sentencing. Both the defendant and the United
States retain the right to present additional facts to the Court to ensure a fair and appropriate
sentence in this case.

(a) Beginning in or about November 2018, the defendant and his coconspirators devised

a scheme by which they would steal vehicles, equipment, and other items and sell them for profit.

Page 2 of 11

Case 4:20-cr-00007-TRM-SKL Document 2 Filed 04/27/20 Page 2of11 PagelD #: 7
Specifically, from November 2018 through the date of his arrest, the defendant traveled with
Miranda Jones and Christopher Gay throughout the South and Mid-Atlantic regions while executing
the fraudulent scheme described in the Information.

(b) On or about December 3, 2018, a coconspirator stole a Thor motor coach from an
RY sales lot in Sevierville, Tennessee, which is located in the Eastern District of Tennessee. That
motor coach was valued at approximately $276,000. The defendant traveled in this stolen motor
coach — crossing state lines on various occasions — throughout the duration of the conspiracy
charged in the Information. The defendant admits that, knowing the motor coach was stolen, he
and his coconspirators, aided and abetted by one another, transported the motor coach across state
lines, including from the State of Tennessee — specifically, the Eastern District of Tennessee — to the
Commonwealth of Virginia.

(c) As one specific example of an overt act in furtherance of the’ conspiracy, on or about
November 30, 2018, the defendant and coconspirators stole a cargo trailer from a business in the
Eastern District of Tennessee. The trailer contained a number of tools, leather goods, and
equipment. Shortly after stealing the trailer and its contents, as alleged in the Information, the
defendant and his coconspirators posted advertisements of its contents to www.craigslist.org, an
online marketplace/forum based in the Northern District of California. The defendant and
coconspirators fraudulently sold the items, withholding the manner in which they were obtained,
and falsely purporting to have legal title sufficient to legitimize the sale.

(d) As another example of an overt act in furtherance of the conspiracy charged in the
Information, on or about January 22, 2019, the defendant and coconspirators stole a Kubota “zero
turn” mower and a Kubota sub-compact tractor from a business in White Pine, Tennessee, which is

located in the Eastern District of Tennessee. The defendant and coconspirators caused these items

Page 3 of 11

Case 4:20-cr-00007-TRM-SKL Document 2 Filed 04/27/20 Page 3of11 PagelD #: 8
to be listed on www.craigslist.org, through which they effected the items’ sale. Again, the
defendant and coconspirators fraudulently withheld the source of the items sold, falsely purporting
to have legal title sufficient to legitimize the sale,

(e) The parties agree that, for purposes of calculating the advisory range pursuant to the
United States Sentencing Guidelines, the United States could present proof sufficient to establish a
loss amount of more than $550,000 but less than $1,500,000.

(f) As a component of this plea agreement, the defendant specifically admits that he, along
with codefendants Miranda Jones and Christopher Gay, stole equipment, vehicles, and other items;
listed the stolen goods for sale using interstate wire communications; fraudulently concealed the
stolen items’ origins; and sold the items for a profit.

a. The defendant understands that by pleading guilty the defendant is giving up several
rights, including:

(a) _ the right to plead not guilty;

(b) the right to a speedy and public trial by jury;

(c) the right to assistance of a at trial;

(d) the right to be presumed innocent and to have the burden of proof placed on the
United States to prove the defendant guilty beyond a reasonable doubt;

(e) the right to confront and cross-examine witnesses against the defendant;

(f) _ the right to testify on one’s own behalf, to present evidence in opposition to the
charges and to compel the attendance of witnesses; and
(g) the right not to testify and to have that choice not used against the defendant.

6. The parties agree that the appropriate disposition of this case would be the following

as to each count:

Page 4 of 11

Case 4:20-cr-00007-TRM-SKL Document 2 Filed 04/27/20 Page 4of11 PagelID#: 9
(a) The Court may impose any lawful term(s) of imprisonment, any lawful
fine(s), and any lawful term(s) of supervised release up to the statutory maximum(s);

(b) The Court will impose special assessment fees as required by law; and

(c) The Court may order forfeiture as applicable and restitution as appropriate.
No promises have been made by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense
counsel or any other person regarding any — sentence in this case are not binding on the
Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant’s
guilty plea(s). The defendant understands that the sentence in this case will be determined by the
Court after it receives the presentence investigation report from the United States Probation Office
and any information presented by the parties. The defendant acknowledges that the sentencing
determination will be based upon the entire scope of the defendant’s criminal conduct, the
defendant’s criminal history, and pursuant to other factors and guidelines as set forth in the
Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.

The defendant agrees that the Court shall order restitution, pursuant to any applicable

provision of law, for any loss caused to: (1) the victim(s) of any offense charged in this case
(including dismissed counts); and (2) the victim(s) of any criminal activity that was part of the same

course of conduct or common scheme or plan as the defendant’s charged offense(s).

7. The defendant agrees to pay the special assessment in this case prior to sentencing.

8. Given the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3E1. l(a) of the
Sentencing Guidelines. Further, if the defendant’s offense level is 16 or greater, and the defendant

is awarded the two-level reduction pursuant to Section 3E1.1(a), the United States agrees to move,

Page 5 of 11

Case 4:20-cr-00007-TRM-SKL Document 2 Filed 04/27/20 Page5of11 PagelD #: 10
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3E1.1(b) of the Sentencing Guidelines. Should the defendant engage in any
conduct or make any statements that are inconsistent with accepting responsibility for the
defendant’s offense(s), including violations of conditions of release or the commission of any
additional offense(s) prior to sentencing, the United States will be free to decline to make such
motion, to withdraw that motion if already made, and to recommend to the Court that the defendant
not receive any reduction for acceptance of responsibility under Section 3E1.1 of the Senteuatue
Guidelines

9. Unless otherwise limited by an agreed preliminary order of forfeiture, the defendant
agrees to forfeit to the United States immediately and voluntarily any and all assets and property, or
portions thereof, which are in the possession or control of the defendant or the defendant’s
nominees that constitutes or is derived from proceeds traceable to an offenses in violation of 18
U.S.C. 8§ 1349 and/or 2314,

The defendant further agrees to assist the United States fully in the identification, recovery,
and return to the United States of any other assets or portions thereof subject to forfeiture. The
defendant further agrees to make a full and complete disclosure of all assets over which the
defendant exercises control and those which are held or controlled by anominee. The defendant
agrees to forfeit all interests in the properties as described above and to take whatever steps are
necessary to pass clear title to the United States. These steps include, but are not limited to, the
surrender of title, the signing of a consent decree of forfeiture, and the signing of any other
documents necessary to effectuate such transfers. The defendant agrees not to object to any civil
or criminal forfeiture brought against these properties. The defendant agrees to take all such steps

to locate such property and to pass title to the United States before the defendant’s sentencing.

Page 6 of 11

Case 4:20-cr-00007-TRM-SKL Document 2 Filed 04/27/20 Page 6of11 PagelD #: 11
10. The defendant agrees to pay all fines, restitution, and/or money judgment imposed by
the Court to the Clerk of Court and/or the United States Marshals Service. The defendant also
agrees that the full fine, restitution and/or money judgment amount(s) shall be considered due and
payable immediately. If the defendant cannot pay the full amount immediately and is placed in
custody or under the supervision of the Probation Office at any time, the defendant agrees that the
Bureau of Prisons and the Probation Office will have the authority to establish payment schedules to
ensure payment of the fine, restitution, and/or money judgment. The defendant further agrees to
cooperate fully in efforts to collect any financial obligation imposed by the Court by set-off of
federal payments, execution on non-exempt property, and any other means the United States deems
appropriate. The defendant and counsel also agree that the defendant may be contacted post-
Judgment regarding the collection of any financial obligation imposed by the Court without
notifying the defendant’s counsel and outside the presence of the defendant’s counsel. In order to
facilitate the collection of financial obligations to be imposed with this prosecution, the defendant
agrees to disclose fully all assets in which the defendant has any interest or over which the
defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. In furtherance of this agreement, the defendant additionally agrees to the
following specific terms and conditions:

(a) If so requested by the United States, the defendant will promptly submit a completed
financial statement to the U.S. Attorney's Office, in a form it provides and as it directs. The
defendant promises that such financial statement and disclosures will be complete, accurate, and
truthful.

(b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a credit report

on the defendant in order to evaluate the defendant’s ability to satisfy any financial obligation

Page 7 of 11

Case 4:20-cr-00007-TRM-SKL Document 2 Filed 04/27/20 Page 7 of11 PagelD #: 12
imposed.by the Court.

(c) If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s office to permit the U.S. Attorney's Office
to obtain financial and tax records of the defendant.

Il. The defendant agrees to pay all fines and restitution imposed by the Court to the Clerk
of Court. The defendant also agrees that the full fine and/or restitution amount(s) shall be
considered due and payable immediately. Ifthe defendant cannot pay the full amount immediately
and is placed in custody or under the supervision of the Probation Office at any time, the defendant
agrees that the Bureau of Prisons and the Probation Office will have the authority to establish
payment schedules to ensure payment of the fine and/or restitution. The defendant further agrees
to cooperate fully in efforts to collect any financial obligation imposed by the Court by set-off of
federal payments, execution on non-exempt property, and any other means the United States deems
appropriate. The defendant and counsel also agree that the defendant may be contacted post-
judgment regarding the collection of any financial obligation imposed by the Court without
notifying the defendant’s counsel and outside the presence of the defendant’s counsel. In order to
facilitate the collection of financial obligations to be imposed with this prosecution, the defendant
agrees to disclose fully all assets in which the defendant has any tatienest or over which the
defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. In furtherance of this agreement, the defendant additionally agrees to the
following specific terms and conditions:

(a) If so requested by the United States, the defendant will promptly submit a completed

financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs. The

Page 8 of 11

Case 4:20-cr-00007-TRM-SKL Document 2 Filed 04/27/20 Page 8of11 PagelD #: 13
defendant promises that such financial statement and disclosures will be complete, accurate, and
truthful.

(b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a credit report
on the defendant in order to evaluate the defendant’s ability to satisfy any financial obligation
imposed by the Court.

(c) Ifso requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s office to permit the U.S. Attorney’s Office
to obtain financial and tax records of the defendant.

12. The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to
the case. Accordingly, in consideration of the concessions made by the United States in this
agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offense(s) committed, the defendant voluntarily, knowingly, and intentionally agrees to the
following: The defendant will not, whether directly or by a representative, request or receive
from any department or agency of the United States any records pertaining to the investigation or
prosecution of this case, including, without limitation, any records that may be sought under the
Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974, 5 U.S.C. Section
552a.

13. This agreement becomes effective once it is signed by the parties and is not contingent
on the defendant's entry of a guilty plea. If the United States violates the terms of this agreement,
the defendant will have the right to withdraw from this agreement. Ifthe defendant violates the
terms of this agreement in any way (including but not limited to failing to enter guilty plea(s) as

agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any court order or any

Page 9 of 11

Case 4:20-cr-00007-TRM-SKL Document 2 Filed 04/27/20 Page 9of11 PagelD #: 14
local, state or federal law pending the resolution of this case), then the United States will have the
right to void any or all parts of the agreement and may also enforce whatever parts of the agreement
it chooses. In addition, the United States may prosecute the defendant for any and all federal
crimes that the defendant committed related to this case, including any charges that were dismissed
and any other charges which the United States agreed not to pursue. The defendant expressly
waives any statute of limitations defense and any constitutional or statutory speedy trial or double
jeopardy defense to such a prosecution. The defendant also understands that a violation of this
plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s guilty
plea(s) in this case.

14. The United States will file a Supplement in this case, as is routinely done in every
case, even though there may or may not be any additional terms. If additional terms are included
in the Supplement, they are hereby fully incorporated herein.

15. This plea agreement constitutes the full and complete agreement and understanding
between the parties concerning the defendant's guilty plea to the above-referenced charge(s), and
there are no other agreements, promises, undertakings, or understandings between the defendant and
the United States. The parties understand and agree that the terms of this plea agreement can be
modified only in writing signed by all of the parties and that any and all other promises,
representations, and statements whether made before, contemporaneous with, or after this

agreement, are null and void.

[SIGNATURES ON FOLLOWING PAGE]

Page 10 of 11

Case 4:20-cr-00007-TRM-SKL Document 2 Filed 04/27/20 Page 10 0f11 PagelD #: 15
J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

 
   

Zt RL Zoro on

Date

 

 

~ Wil
As Pipe States Attorney

W10l2006 QL) L457

Date ' Donald White

Defendant
Jt Go,

Cs Christian Lanier, III
Attomey for the Defendant

 

Aid ZS BED

Page 11 of 11

Case 4:20-cr-00007-TRM-SKL Document 2 Filed 04/27/20 Page 110f11 PagelD #: 16
